DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Regarding the previous drawings objection, the previous drawings objection is withdrawn in light of the presently filed drawing.
Regarding the previous claim objections, the previous claim objections are withdrawn in light of the amended claims except that claims 10 and 13 would be better understood written as independent claims. 
Regarding the previous 35 USC 112(b) rejections, the previous 35 USC 112(b) rejections are withdrawn in light of the claim amendments except that it is unclear to which starting time is being referred in claim 8. 
Regarding the previous 35 USC 101 rejection, the previous 35 USC 101 rejection is withdrawn in light of the claim amendments.
Regarding the previous prior art rejections, Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the arguments. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As further discussed below, Jafari teaches determining, for each of the plurality of predicted gaps, an optimized time for execution of the lane change utilizing a predicted gap that maximizes a size of the gap, subject to a minimum gap size for lane change and a corresponding minimum time and maximum time for the lane change, and that determining the respective trajectory comprises, for each of the plurality of respective gaps, determining the respective trajectory that executes the lane change using the gap at the optimized time for that gap (see at least claim 4, Fig. 7, 8).  Jafari further teaches a calculated total cost for the entirety of the trajectory, including respective costs of both the lane keeping component and the lane changing component of the trajectory and selects the gap for the desired lane change with the lowest trajectory cost value (see at least abstract, [0093]-[0094]). It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Wu by incorporating the teachings of Jafari in order to improve movement of an autonomous vehicle. Accordingly, a 35 USC 103 rejection is maintained.

Claim Objections
Claims 10-13 are objected to because of the following informalities:  the claims would be better understood written in independent form.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1, 5-9, 11, 13 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the target driving maneuver”. There is insufficient antecedent basis for this limitation in the claim.  It is unclear to which target driving maneuver is being referred.
Claim 8 recites the limitation "the corresponding starting time".  There is insufficient antecedent basis for this limitation in the claim. It is unclear to which starting time is being referred.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5, 11, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20200180633 (“Wu”) in view of US 20210061282 (“Jafari”).
As per claims 1, Wu discloses a method for controlling in an automated manner a motor vehicle (10) traveling on a road (12) in a current lane (14), the road (12) having at least one further lane (16) comprising the following steps: 
generating and/or receiving at least two preliminary driving maneuvers which comprise a lane change from the current lane (14) to the at least one further lane (16) and a respective starting time associated with each lane change, wherein the respective starting times are at different times (see at least abstract, [0149]-[0151], [0155]: In order to execute a lane change maneuver, the vehicle control system may generate a motion plan for the vehicle to follow. A motion plan may, in some embodiments, be fully parameterized by: a lane id of a target lane (which may be 01 or 10), a start and end time of the lane change (t_lc_start and t_lc_end), [0157]: lane change maneuver generation method may comprise first considering a range of potential lane change initiation times, t. The lane change maneuver generation method may next comprise, for a plurality of potential lane change initiation times, t, within the range, sampling all reachable longitudinal states of the vehicle. A reachable longitudinal state may comprise a distance travelled from the present time to the initiation time, a speed at initiation time, and an acceleration rate at initiation time. The lane change maneuver generation method may next comprise, for a plurality of the reachable longitudinal states, computing a speed profile required to reach the reachable longitudinal state and computing an ensuing trajectory of the vehicle following the initiation time, [0290]: based on the comparison of the computed ensuing trajectories, determining, by the vehicle control system, an optimal lane change maneuver from a first lane to a second lane to be executed by the vehicle); 
comparing the at least two target driving maneuvers taking into account the respective starting times (see at least abstract, [0155]: motion plan may, in some embodiments, be fully parameterized by: a lane id of a target lane (which may be 01 or 10), a start and end time of the lane change (t_lc_start and t_lc_end), [0157]: lane change maneuver generation method may comprise first considering a range of potential lane change initiation times, t. The lane change maneuver generation method may next comprise, for a plurality of potential lane change initiation times, t, within the range, sampling all reachable longitudinal states of the vehicle. A reachable longitudinal state may comprise a distance travelled from the present time to the initiation time, a speed at initiation time, and an acceleration rate at initiation time. The lane change maneuver generation method may next comprise, for a plurality of the reachable longitudinal states, computing a speed profile required to reach the reachable longitudinal state and computing an ensuing trajectory of the vehicle following the initiation time, [0162]-[0163]); and 
selecting one of the starting times based on the comparison (see at least abstract, [0149]-[0151], [0155]: In order to execute a lane change maneuver, the vehicle control system may generate a motion plan for the vehicle to follow. A motion plan may, in some embodiments, be fully parameterized by: a lane id of a target lane (which may be 01 or 10), a start and end time of the lane change (t_lc_start and t_lc_end), [0290]: based on the comparison of the computed ensuing trajectories, determining, by the vehicle control system, an optimal lane change maneuver from a first lane to a second lane to be executed by the vehicle); and 
automatically controlling the vehicle (10) to follow the target driving maneuver at the selected respective starting time (see at least abstract: vehicle control system executes the optimal lane change maneuver by controlling the vehicle from a first lane to a second lane, [0030]-[0035]: vehicle may include a number of sensors, devices, and/or systems that are capable of assisting in driving operations, e.g., autonomous or semi-autonomous control, [0149]-[0151], [0155]: In order to execute a lane change maneuver, the vehicle control system may generate a motion plan for the vehicle to follow. A motion plan may, in some embodiments, be fully parameterized by: a lane id of a target lane (which may be 01 or 10), a start and end time of the lane change (t_lc_start and t_lc_end), [0290]: based on the comparison of the computed ensuing trajectories, determining, by the vehicle control system, an optimal lane change maneuver from a first lane to a second lane to be executed by the vehicle).
Wu does not explicitly disclose determining a cost function which assigns a cost factor to each of the at least two preliminary driving maneuvers at least on the basis of the respective starting times, wherein the cost function is explicitly dependent on the starting time of the lane change; extremizing the cost function in order to optimize the at least two preliminary driving maneuvers into respective target driving maneuvers.
However, Jafari teaches determining a cost function which assigns a cost factor to each of the at least two preliminary driving maneuvers at least on the basis of the respective starting times, wherein the cost function is explicitly dependent on the starting time of the lane change; extremizing the cost function in order to optimize the at least two preliminary driving maneuvers into respective target driving maneuvers (see at least abstract: selecting, a selected gap of the plurality of gaps, having a minimized cost, [0008]-[0009], [0013], [0038]: vehicle 10 selects an optimal lane change time (having an associated lane change gap) based on a simulation of the vehicle's environment at multiple points in time and an analysis of costs of different potential lane change gaps for the urgent lane change for the vehicle 10, [0088]: the plot includes a g.sub.min value 714 (representing a minimum gap size for the vehicle 10 to safely pass through in executing the lane change) and t.sub.min 708 value (representing an earliest feasible time in which the lane change can be made,), and a t.sub.max 710 value (representing a latest feasible time in which the lane change can be made). t.sub.min and t.sub.max values correspond to the g.sub.min value and are determined as the x-axis values where the gap size curve 706 has the value of g.sub.min on the y-axis. Accordingly, in such embodiments, the optimal time (T*) is greater than or equal to t.sub.min and less than or equal to t.sub.max, and must have a gap size that is greater than or equal to g.sub.min, [0089]: for each gap, the vehicle maneuver is split into two components, namely, a lane keep component and a lane change component (for example, for further analysis, such as with respect to trajectory and cost, as discussed further below), [0093]: cost value is calculated for each trajectory (i.e., corresponding to each gap)).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Wu by incorporating the teachings of Jafari in order to improve movement of an autonomous vehicle.

As per claim 5, Wu does not explicitly disclose wherein the cost factors associated with the at least two target driving maneuvers are compared with one another in order to compare the at least two target driving maneuvers.
However, Jafari teaches wherein the cost factors associated with the at least two target driving maneuvers are compared with one another in order to compare the at least two target driving maneuvers (see at least abstract: selecting, a selected gap of the plurality of gaps, having a minimized cost, [0008]-[0009], [0013], [0038]: vehicle 10 selects an optimal lane change time (having an associated lane change gap) based on a simulation of the vehicle's environment at multiple points in time and an analysis of costs of different potential lane change gaps for the urgent lane change for the vehicle 10,).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Wu by incorporating wherein the cost factors associated with the at least two target driving maneuvers are compared with one another in order to compare the at least two target driving maneuvers as taught by Jafari in order to improve movement of an autonomous vehicle.

As per claim 11, Wu discloses a control device for a system (26) of a motor vehicle (10)  designed to carry out the method according of claim 1 (see at least abstract: vehicle control system executes the optimal lane change maneuver by controlling the vehicle from a first lane to a second lane).

As per claim 13, Wu discloses a computer program for performing the method of claim 1 on a computing unit (34) of a control device (30) of the motor vehicle (10) (see at least abstract: vehicle control system executes the optimal lane change maneuver by controlling the vehicle from a first lane to a second lane).


Claim 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Jafari and further in view of US 20190315357 (“Zhang”).

As per claim 6, Wu does not explicitly disclose wherein the cost function is quadratically dependent on a speed of the motor vehicle in a longitudinal direction (L) of the road (12), which is assigned to the corresponding preliminary driving maneuver.
However, Zhang teaches wherein the cost function is quadratically dependent on a speed of the motor vehicle in a longitudinal direction (L) of the road (12), which is assigned to the corresponding preliminary driving maneuver (see at least abstract, [0031]-[0033]: algorithms 124 may include an optimization method to optimize path planning and speed planning. The optimization method may include a set of cost functions and polynomial functions to represent path segments or time segments. These functions can be uploaded onto the autonomous driving vehicle to be used to generate a smooth path at real time, [0053]: planning module 305 recalculates the rough speed profile using quadratic programming (QP) to optimize a speed cost function (as part of cost functions 315)).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Wu by incorporating wherein the cost function is quadratically dependent on a speed of the motor vehicle in a longitudinal direction (L) of the road (12), which is assigned to the corresponding preliminary driving maneuver as taught by Zhang in order to optimize path planning and speed planning to reach the specified destination safely and efficiently.

As per claim 7, Wu discloses wherein the at least two preliminary driving maneuvers are optimized under at least one secondary condition (see at least abstract, [0299]: wherein the set of reachable states is limited by one or more of a position of a leading vehicle and a speed limit).

As per claim 8, Wu discloses wherein the at least one secondary condition is time-variant and/or dependent on the corresponding starting time (see at least abstract, [0299]: wherein the set of reachable states is limited by one or more of a position of a leading vehicle and a speed limit).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Jafari in view of Zhang and further in view of US 20210114620 (“Yu”).
As per claim 9, Wu does not explicitly disclose wherein at least one of the current lane (14) and the at least one further lane (16) is transformed into a Frenet-Serret coordinate system. 
However, Yu teaches wherein at least one of the current lane (14) and the at least one further lane (16) is transformed into a Frenet-Serret coordinate system (see at least abstract, [0022], [0053]: predicted trajectory of movement of the obstacle may be merged with the current driving path of the autonomous vehicle, such as projecting the trajectory of movement of the obstacle and the current driving path of the autonomous vehicle respectively into a Frenet coordinate system (or a Frenet-Serret formula) for comparative analysis to determine a collision probability between the autonomous vehicle and the obstacle, and then the driving path of the autonomous vehicle is re-planned to avoid the obstacle).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Wu by incorporating wherein at least one of the current lane (14) and the at least one further lane (16) is transformed into a Frenet-Serret coordinate system as taught by Yu in order for comparative analysis to determine a collision probability in order to avoid an obstacle.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELINA M SHUDY whose telephone number is (571)272-6757. The examiner can normally be reached M - F 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Angelina Shudy
Primary Examiner
Art Unit 3668



/Angelina Shudy/            Primary Examiner, Art Unit 3668